DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, Claims 1 – 8 and 13 – 19 in the reply filed on April 8, 2022 is acknowledged.
Claims 9 – 12 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I Claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 8, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 13 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, US 2008/0242116 in view of Meng et al.,”Atomic Layer Deposition of Silicon Nitride Thin Films: A Review of Recent Progress, Challenges, and Outlooks”, Materials 2016, 9, 1007. 
	Regarding Claim 1 Clark teaches a method of depositing a (silicon) nitride film, the method comprising: 
exposing a substrate to a silicon precursor to form a reactive species; 
exposing the substrate to a gas comprising nitrogen precursor activated by a plasma source at a first level of plasma power forming reactive species to the first plasma formed from a first plasma gas of nitrogen, and exposing the activated species to a second plasma species formed from a second plasma gas at a second level of plasma power to form the nitride film in paragraphs 19 – 22, 54, 55 and 61 and in Claim 1.
Clark fails to teach the first plasma comprising N* radicals; and the second plasma comprising NH* radicals.  
Meng in a review of PEALD processes for SiNx film formation from various silicon precursors teaches that use of nitrogen plasma that produces N* radicals will result in a film that suppresses H incorporation in the film, reduce wet etching rate, higher density of the film (see also Mahajani, US 2014/0023704; Claim 19), non – reactiveness towards chloride based precursors, inferior conformality and slower deposition rate whereas the N2/H2 or NH3 plasma that produces NH* radicals offers more improved properties relative to the nitrogen plasma and higher deposition rate under the headings “Plasma Enhanced ALD” in pages 3 and 5, “Surface Reactions of SiNx  ALD” in page 9 and “Plasma Enhanced ALD” in pages 10 and 11.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Clark and use the two plasma power levels so that the first plasma comprises N* radicals and the second plasma comprises NH* radicals during the deposition of the SiNx film for the benefit of improving nitride film composition, density, etch rate, conformality and decent rate of deposition from a single silicon precursor as taught by Meng under the headings “Plasma Enhanced ALD” in pages 3 and 5, “Surface Reactions of SiNx  ALD” in page 9 and “Plasma Enhanced ALD” in pages 10 and 11.
Regarding Claim 2, Clark teaches wherein the method defines a deposition cycle, and the deposition cycle is repeated until a predetermined thickness of the nitride film has been formed with references to Figs. 2A and 2B in paragraph 57.   
Regarding Claims 13 and 14, Clark teaches wherein the first plasma gas comprises N2 and NH3 in paragraphs 22 and 39.
Regarding Claim 15, Clark teaches wherein NH3 is pulsed into the second plasma gas in paragraphs 10, 57 and 61.
Regarding Claim 16, Clark teaches wherein the first plasma gas and the second plasma gas comprise Ar in paragraph 69.  
Regarding Claim 17, Clark teaches wherein one or both of the first plasma and the second plasma are generated by a microwave plasma in paragraphs 42 and 44.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, US 2008/0242116 in view of Meng et al.,”Atomic Layer Deposition of Silicon Nitride Thin Films: A Review of Recent Progress, Challenges, and Outlooks”, Materials 2016, 9, 1007 as applied to claim 1 above, and further in view of Mahajani, US 2014/0023704.
Clark in view of Meng fails to teach wherein one or both of the first plasma and the second plasma are generated by a hot wire.
Mahajani teaches a method for depositing SiN films and other films (paragraph 124) and densify the film with a densifying gas comprising one or more of a plasma and radicals to form a densified film and/or exposing the film to heat from a hot wire since exposing the densifying gas to heat from a hot wire produces N* and/or NH* radicals (paragraphs 16 and 17) for the benefit of producing densified film at low temperatures with good performance characteristics in paragraph 5.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Clark in view of Meng and use one or both of the first plasma and the second plasma generated by a hot wire for the benefit of producing densified film at low temperatures with good performance characteristics as taught by Mahajani in paragraph 5.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaloyeros, US 6,090,709 in view of Clark, US 2008/0242116 and Meng et al.,”Atomic Layer Deposition of Silicon Nitride Thin Films: A Review of Recent Progress, Challenges, and Outlooks”, Materials 2016, 9, 1007.
Kaloyeros teaches a PECVD method of depositing a titanium nitride film using TiC4 precursor and N2, NH3 and argon plasma, and the deposition cycle is repeated to form a titanium nitride film of a predetermined thickness, but fails to teach exposing a substrate to TiC4 to form a titanium species on the substrate; exposing the titanium species to a first plasma formed from a first plasma gas comprising N2 and Ar to form an activated species; and exposing the activated species to a second plasma formed from a second plasma gas comprising NH3 and Ar to form the titanium nitride film, wherein the method defines a deposition cycle and the deposition cycle is repeated to form a titanium nitride film of a predetermined thickness.  
Clark teaches exposing a substrate to a reaction precursor to form a reactive species; exposing the substrate to a gas comprising nitrogen precursor activated by a plasma source forming reactive species to the first plasma formed from a first plasma gas of nitrogen, and exposing the activated species to a second plasma species formed from a second plasma gas to form the nitride film in paragraphs 19 – 22, 54, 55, 61 and 74 and wherein the method defines a deposition cycle, and the deposition cycle is repeated until a predetermined thickness of the nitride film has been formed with references to Figs. 2A and 2B in paragraph 57 as was described earlier in rejecting Claims 1 and 2. Although, Clark used silicon precursor as an example, the plasma principle taught by Clark will work with other precursor materials (see paragraph 74).
Clark fails to teach exposing the titanium species to a first plasma formed from a first plasma gas comprising N2 and Ar to form an activated species; and exposing the activated species to a second plasma formed from a second plasma gas comprising NH3 and Ar to form the titanium nitride film.
Meng in a review of PEALD processes for nitride film formation from various precursors teaches that use of nitrogen plasma that produces N* radicals will result in a film that suppresses H incorporation in the film, reduce wet etching rate, higher density of the film (see also Mahajani, US 2014/0023704; Claim 19), non – reactiveness towards chloride based precursors, inferior conformality and slower deposition rate whereas the N2/H2 or NH3 plasma that produces NH* radicals offers more improved properties relative to the nitrogen plasma and higher deposition rate under the headings “Plasma Enhanced ALD” in pages 3 and 5, “Surface Reactions of SiNx  ALD” in page 9 and “Plasma Enhanced ALD” in pages 10 and 11.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Clark and use the two plasmas so that the first plasma comprises N* radicals and the second plasma comprises NH* radicals during the deposition of the TiN film for the benefit of improving nitride film composition, density, etch rate, conformality and decent rate of deposition from a single precursor as was taught by Meng in pages 3, 5, 10 and 11. 


Conclusion 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 


Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        May 6, 2022